Citation Nr: 0815459	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  02-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss, rated as 30 percent disabling from May 16, 2001 
through November 13, 2007 and as 40 percent disabling from 
November 14, 2007.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953 and from December 1954 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In that decision, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial 30 percent evaluation, effective from May 16, 2001.  
Following a June 2003 Travel Board hearing and a January 2004 
remand, the Board denied the veteran's claim for an initial 
evaluation in excess of 30 percent in August 2005.  

The veteran appealed the Board's August 2005 decision to the 
United States Court of Appeals for Veterans Claims, and, in 
June 2006, the veteran's representative and the VA General 
Counsel filed a Joint Motion for Remand.  This motion was 
granted in a June 2006 Court order, and the Board in turn 
remanded the case for additional development in November 
2006.  

In a subsequent December 2007 rating decision, the Muskogee 
VARO increased the evaluation for bilateral hearing loss to 
40 percent, but only as of November 14, 2007.  Accordingly, 
both the prior 30 percent evaluation and the current 40 
percent evaluation must be addressed by the Board on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Between May 16, 2001 and November 13, 2007, the veteran's 
bilateral hearing loss was manifested by level VI hearing 
loss in the right ear and level VII hearing loss in the left 
ear.

2.  Evidence beginning on November 14, 2007 shows level VII 
hearing loss in both ears.


CONCLUSION OF LAW

The criteria for a higher initial evaluation for bilateral 
hearing loss, rated as 30 percent disabling from May 16, 2001 
through November 13, 2007 and as 40 percent disabling from 
November 14, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) as 
to an initial service connection claim in August 2001, prior 
to the appealed rating decision.  VCAA letters addressing 
these requirements in terms of an initial evaluation claim 
were furnished to the veteran in March 2004 and January 2007, 
in line with the Board's prior remand requests.  All of this 
action is consistent with the Mayfield line of decisions.  
See also VAOPGCPREC 8-2003 (Dec. 22, 2003) (concerning 
notification requirements for "downstream" issues such as 
an initial evaluation claim, following a grant of service 
connection).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was provided in the January 2007 VCAA letter.

In this regard, the Board observes that that service 
connection for bilateral hearing loss has been established 
and that an initial evaluation for this disorder has been 
assigned.  Thus, the veteran has been awarded the benefit 
sought, and his claim has been substantiated.  Id. at 490-91.  
As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice 
was intended to service has been fulfilled.  Id.  Also, it is 
of controlling significance that after being awarded an 
initial disability evaluation , the veteran filed a Notice of 
Disagreement contesting the initial rating determination.  
The RO furnished the veteran a Statement of the Case 
addressing such evaluation, including notice of the criteria 
for a higher evaluation, and provided the veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal and submitting additional medical 
evidence in support of his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105.  Under these circumstances, VA fulfilled its 
obligation to advise the veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the veteran and his representative a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); but see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (concerning specific notification duties in increased, 
rather than initial, evaluation cases).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  Notably, the veteran has been 
afforded multiple VA audiological examinations during the 
pendency of this appeal, as detailed below.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where (i) the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more; 
or (ii) where the puretone thresholds are 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86.

The Board has considered the above criteria for each 
audiological evaluation administered during the pendency of 
this appeal.

The veteran first underwent a VA audiology evaluation in 
January 2001, which later served as the predicate for the 
initial 30 percent evaluation for bilateral hearing loss in 
the appealed January 2002 rating decision.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
85 
105
LEFT
30
50
75
80
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 68 percent in the left ear.  The 
average four-frequency puretone threshold of the right ear 
was 75 decibels, while the average puretone threshold of the 
left ear was 73 decibels.  Applying Table VI to the above 
results yields a numerical category designation of VI for 
both ears.  Entering the category designations for both ears 
into Table VII results in an evaluation of 30 percent.  38 
C.F.R. § 4.86 is not applicable in this instance because 
neither of the "unusual patterns of hearing impairment" was 
shown for either ear.

The veteran underwent a second VA audiology evaluation in 
March 2002.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
90
115
LEFT
30
50
80
80
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 72 percent in the left ear.  The 
average four-frequency puretone threshold of the right ear 
was 80 decibels, while the average puretone threshold of the 
left ear was 74 decibels.  Applying Table VI to the above 
results yields a numerical category designation of V for the 
right ear and VI for the left ear.  Entering the category 
designations for both ears into Table VII produces a 
disability percentage evaluation of 20 percent.  Again, 38 
C.F.R. § 4.86 is not applicable in this instance because 
neither of the "unusual patterns of hearing impairment" was 
shown.

In March 2004, the veteran underwent a third VA audiology 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
85
105
LEFT
30
50
70
80
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 64 percent in the left ear.  The 
average four-frequency puretone threshold of the right ear 
was 74 decibels, while the average puretone threshold of the 
left ear was 71 decibels.  Applying Table VI to the March 
2004 results yields a numerical category designation of VI 
for the right ear and VII for the left ear.  Entering the 
category designations for both ears into Table VII produces 
an evaluation of 30 percent.  Again, 38 C.F.R. § 4.86 is not 
applicable in this instance because neither of the "unusual 
patterns of hearing impairment" was shown.

The claims file now includes a private audiological report 
dated in August 2005.  Puretone threshold testing appears to 
show an average threshold (at 1000-4000 Hertz) of 75 decibels 
in the right ear and of 70 decibels in the left ear.  Even if 
the Board were to accept these findings as consistent with 
the testing requirements of 38 C.F.R. § 4.85(a) and apply 
them to Table VII by way of application of Table VIA (e.g., 
utilizing pure tone threshold testing only), the result would 
still be a 30 percent evaluation.  The Board must emphasize 
that the speech recognition testing from this report is not 
consistent with the requirements of 38 C.F.R. § 4.85(a).  
Rather than the Maryland CNC test, the audiologist utilized a 
CID W-1 Spondees - Monitored Live Voice test for speech 
recognition thresholds and noted the use of the CID W-22 PB 
words test in ascertaining speech recognition scores.  The 
Board must therefore conclude that these particular scores 
are not for application under Table VI. 

 In March 2006, the veteran underwent a further VA audiology 
evaluation.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
90
115
LEFT
30
50
75
85
95

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 56 percent in the left ear.  The 
average four-frequency puretone threshold of the right ear 
was 81.25 decibels, while the average puretone threshold of 
the left ear was 76.25 decibels.  Applying Table VI to these 
results yields a numerical category designation of V for the 
right ear and VIII for the left ear.  Entering the category 
designations for both ears into Table VII produces an 
evaluation of 30 percent.  Again, 38 C.F.R. § 4.86 is not 
applicable in this instance because neither of the "unusual 
patterns of hearing impairment" was shown.

Following the Board's November 2006 remand, the veteran 
underwent a further VA audiological examination on November 
14, 2007.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
85
110+
LEFT
40
55
75
85
90

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 60 percent in the left ear.  The 
average four-frequency puretone threshold of the right ear 
was 79 decibels, while the average puretone threshold of the 
left ear was 76 decibels.  Applying Table VI to the March 
2004 results yields a numerical category designation of VII 
for both ears.  The Board notes that 38 C.F.R. § 4.86 applies 
to the left ear, as all four frequencies were at or above 55 
decibels; that application, however, results only in a 
numerical category designation of VI under Table VIa, which 
will not be utilized because it is less favorable to the 
veteran.  Entering the Table VI category designations for 
both ears into Table VII produces an evaluation of 40 
percent.  Indeed, this examination was cited by the RO in the 
December 2007 rating decision, in which the evaluation was 
increased to 40 percent but only as of November 14, 2007.  

In summary, the audiological testing of record provides no 
basis for an increased evaluation for bilateral hearing loss 
for any period during the pendency of this appeal.  Notably, 
there is no indication from the record that the criteria for 
a 40 percent evaluation were met prior to the November 14, 
2007 VA examination, and the results from that examination 
are fully consistent with a 40 percent evaluation. 

The Board acknowledges the veteran's lay assertions of 
decreased hearing, as articulated during his June 2003 Travel 
Board hearing.  Such contentions, however, are insufficient 
to establish entitlement to an even higher evaluation for 
bilateral hearing loss because "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Board notes that 
the veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
more recent audiological testing reports.

Moreover, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated any periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the "mechanical application" of the applicable 
diagnostic criteria to the evidence at hand clearly 
establishes an evaluation of 30 percent from May 16, 2001 
through November 13, 2007 and 40 percent from November 14, 
2007 for bilateral hearing loss.  The appeal is therefore 
denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to a higher initial evaluation for bilateral 
hearing loss, rated as 30 percent disabling from May 16, 2001 
through November 13, 2007 and as 40 percent disabling from 
November 14, 2007, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


